     Case 2:20-mj-02807-DUTY Document 42 Filed 08/13/20 Page 1 of 1 Page ID #:137



                                                                       CLERK, U.S. DISTRICT COURT


                                                                           A b6 ~ 3 2020
                                                                     CENTRAL DISTRICT




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                  CASE NUMBER

                           V.
                                                 PLAINTIFF             a~.~~;-a~~~~
  ~'~ ~~~~~                                                     ORDER OF TEMPORARY DETENTION
                                                                  PENDING HEARING PURSUANT
                                           n~rrnnrrres).             TO BAIL REFORM ACT


     Upon mono of                                                      ,IT IS ORDERED that a       hearing
is set for       `~ ~                                                  ,at ~'.~~     .m. / .m. before the
Honorable —'        ~                                                  ,in Courtroom     ~

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                     (Other custodial officer)




Dated:           J    ~~~
                                                 U.S. Distri J dge       istrate Judge




                  ORDER OF 7'E NPORARV DETENTION PENDING HEARING PURSCANT TO BAIL REFORM ACT
CR-66(ION7~
                                                                                                       Page I of t
